672 S.E.2d 681 (2009)
HARLEYSVILLE INS.
v.
BUZZ OFF INSECT.
No. 272A08.
Supreme Court of North Carolina.
February 3, 2009.
David L. Brown, John I. Malone, Jr., Martha P. Brown, Greensboro, for Harleysville Mutual Ins. Co.
Mack Sperling, John S. Buford, Greensboro, Cecilia O. Miller, Diana S. Casey, San Diego, CA, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, for Erie Insurance.
David Neal Allen, Charlotte, Theodore B. Smyth, Raleigh, for NC Assoc. of Defense Attys.
Joseph W. Eason, Stephen D. Martin, Raleigh, for Property Casualty Insurers Asso.
C. Douglas Maynard, Jr., Winston-Salem, John N. Ellison, Matthew D. Rosso, Whitney D. Clymer, Philadelphia, PA, Amy Bach, Mill Valley, CA, for United Policyholders.
The following order has been entered on the motion filed on the 27th day of January 2009 by J. Scott Ballenger to be admitted Pro Hac Vice:
"Motion Allowed by order of the Court in conference this the 3rd day of February 2009."